Citation Nr: 0209446	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  90-26 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Outpatient Clinic and 
Regional Office (RO) in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to special monthly compensation on account of 
the loss of use of the left foot in accordance with the 
provisions of 38 U.S.C.A. § 1114(k).

3.  Entitlement to special monthly compensation based on 
being permanently housebound under the provisions of 
38 U.S.C.A. § 1114(s).

4.  Entitlement to an increased evaluation for left hip 
disability as a residual of Legg-Perthes disease, currently 
evaluated as 50 percent disabling.

5.  Entitlement to an increased evaluation for left knee 
arthritis, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased evaluation for cervical spine 
disability, currently evaluated as 30 percent disabling.

7.  Entitlement to an increased evaluation for right knee 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Joseph L. Kashi, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
September 1974 when he was placed on the temporary disability 
retired list (TDRL).  He was permanently retired by reason of 
physical disability in June 1978.  The veteran had additional 
service in the Air National Guard from January 1956 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Outpatient Clinic and Regional Office 
(RO) in Anchorage, Alaska.  The veteran's case was remanded 
for additional development in August 2000.  It is again 
before the Board for appellate review.


REMAND

The veteran's appeal was certified to the Board in March 
2002.  He was scheduled for a hearing before the Board in 
Washington, D.C., in August 2002.  The veteran's attorney 
submitted notice in July 2002 that the veteran would not be 
able to be present at the scheduled hearing because of a 
health-imposed travel limitation.  In August 2002 the 
attorney requested that the veteran be afforded a Travel 
Board hearing in Anchorage.

In light of the foregoing the case is remanded to the RO to 
afford the veteran the opportunity to be scheduled for a 
Travel Board hearing prior to any further action by the 
Board.

The veteran should be scheduled for a 
Travel Board hearing at the RO in 
Anchorage and notified of the hearing 
date.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

